United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 8, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                           No. 02-11271
                         Summary Calendar


CECIL LEE RUSSELL,

                                    Petitioner-Appellant,

versus

STATE OF TEXAS,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 2:01-MC-12
                      --------------------

Before SMITH, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Cecil Lee Russell asks this court for a certificate of

appealability (COA) from the district court’s denial of a motion

construed by the district court as a “Motion for Leave to File a

Petition for Mandamus” that was in substance merely a motion for

a hearing on Russell’s petition for leave to file a federal

habeas petition under 28 U.S.C. § 2254.     Russell’s notice of

appeal pertained only to the denial of his “mandamus” motion for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-11271
                                -2-

a hearing.   The denial of that motion was not a final or

otherwise appealable order.   See Briargrove Shopping Ctr. Joint

Venture v. Pilgrim Enter., 170 F.3d 536, 538-39 (5th Cir. 1999).

This court therefore lacks jurisdiction to consider Russell’s

appeal.

     Russell’s motion for a COA is DENIED as unnecessary, and his

appeal is DISMISSED for lack of subject-matter jurisdiction.

     COA DENIED; APPEAL DISMISSED.